Greene App. No. 06-CA-154, 2007-Ohio-6697. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Decision and Entry filed February 6, 2008:
“Pursuant to [State v.] Foster [109 Ohio St.3d 1, 2006-Ohio-856], has R.C. 2929.14(D)(3)(b) been severed in its entirety, thereby precluding a trial court from imposing an additional sentence upon a person found to be a major drug offender? Alternatively, has the court’s decision in Foster severed only the violative portion of R.C. 2929.14(D)(3)(b) that required the trial court to engage in judicial fact finding before imposing an add-on sentence?”
The conflict cases are State v. Pena, Franklin App. No. 06AP-688, 2007-Ohio-4516, and State v. *1457Foster, Wood App. No. WD-06-013, 2007-Ohio-1524.
Sua sponte, cause consolidated with 2008-0215, State v. Sanchez, Greene App. No. 06-CA-154, 2007-Ohio-6697.